Citation Nr: 1426163	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on to individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to February 1972. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a January 2010 rating decision, by the Department of Veterans Affairs, Regional Office located in Hartford, Connecticut (RO), which in pertinent part, denied the benefit sought on appeal.  The Veteran appealed the denial of his claim. 

The Veteran also initiated an appeal as to the initial assigned 50 percent evaluation for the award of service connection for posttraumatic stress disorder (PTSD).  In a November 2011 rating decision, the RO increased the initial assigned rating to 70 percent for PTSD.  Following the issuance of an October 2011 statement of the case, the Veteran indicated on his November 2011 substantive appeal that he only wished to perfect the appeal for the denial of his TDIU claim.  As such, the Veteran's claim for an initial increased evaluation for PTSD is no longer on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Throughout the entire period under appeal, the Veteran meets the schedular criteria for TDIU, and the evidence demonstrates that his service-connected disabilities likely preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to the severity of his service-connected disabilities.  The Veteran contends that his service-connected PTSD, diabetes mellitus, peripheral neuropathy, and coronary artery disease are so severe as to preclude him from obtaining and maintaining substantially gainful employment.  The Veteran filed his claim for TDIU in June 2009. 

The Veteran reports that his disabilities first affected his ability to work in March 2009, and he has not been able to work full-time since March 31, 2009.  See July 2009 Application for Increased Compensation based on Unemployability, VA Form 21-8940.  The Veteran has further informed VA that he retired from his employment with the United States Postal Service after 35 years because he was no longer able to handle the stress associated with his employment and he has been unable to work since then.  See the report of an October 2011 VA examination. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  In this case, only the schedular basis need be considered.  The Veteran's service-connected disabilities are: PTSD, rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy in the right lower extremity, rated as 20 percent disabling; peripheral neuropathy in the left lower extremity, rated as 20 percent disabling; peripheral neuropathy in the right upper extremity, rated as 10 percent disabling; peripheral neuropathy in the left upper extremity, rated as 10 percent disabling; and coronary artery disease, rated as 10 percent disabling.  The Veteran's combined disability rating is 90 percent after consideration of the bilateral factor; therefore, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Veteran claims that he is no longer employable because of the severity of his service-connected disabilities, and in particular, because of symptomatology due to his PTSD, diabetes mellitus and coronary artery disease.  The Veteran reported that he was retired in March 2009 from his employment as supervisor at USPS because of difficulty handling stress and workload associated with his employment.  The Board finds that the when viewed in the light most favorable to the Veteran, the evidence is at least in equipoise that he is unable to obtain or maintain substantially gainful employment because of totality of his occupational impairment due to service-connected disabilities. 

In this regard, the Board acknowledges that a review of the August 2009 and October 2011 VA general medical examination reports show that the VA examiners felt that the Veteran was still able to maintain sedentary type of employment despite his service-connected diabetes mellitus, peripheral neuropathy and coronary arteries.  However, in the findings contained in the reports of the September 2009 and October 2011 VA psychiatric examinations as well as other VA medical records demonstrate that the Veteran's PTSD symptomatology significantly affects his overall occupational functioning.  

In this regard, the September 2009 VA examiner noted that the Veteran's PTSD was manifested by marked irritability, sleep impairment, and social isolation that resulted in strained work and social relationships.  An October 2009 medical statement from the Veteran's treating VA social worker shows that the Veteran's PTSD was evaluated as severe and chronic and caused him significant difficulty with occupational functioning because of anger and irritability problems.  Finally, in the October 2011 VA psychiatric examination report, the VA examiner found that the Veteran's PTSD disability resulted in occupational and social impairment in most areas, including work, and the severity of his PTSD symptoms rendered him unlikely to obtain and maintain gainful employment.  

Although the record demonstrates that the Veteran was able to maintain his employment with the USPS for 35 years prior to retiring in March 2009, the Board cannot ignore the lay and medical evidence that demonstrates the Veteran's service-connected disabilities significantly impact his ability to obtain and maintain gainful employment.  Notably, the Veteran has credibly reported that he felt that he had to retire from the USPS because he was no longer able to handle the stress and workload associated with his employment.  While the VA mental health treatment suggests that his anxiety and stress-related symptoms have decrease since his retirement, these records also note that his difficulty working with others because of anger and irritability has remained the constant.  

Given the evidence of record regarding the severity of the Veteran's service-connected PTSD disability and its impact on his occupational functioning, the Board finds that entitlement to a TDIU is warranted.  Accordingly, the Veteran's appeal of this issue is granted.


ORDER

A total disability rating due to individual unemployability (TDIU) is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


